Citation Nr: 0626660	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-21 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for right ankle 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel






INTRODUCTION

The veteran served a period of active duty from December 1963 
to December 1967. Reserve service personnel records show the 
veteran served periods of reserve duty from May 1982 to May 
1989, with a noted period of inactive duty for training 
during January 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDING OF FACT

The right ankle disability, classified as status post 
avulsion fracture of left collateral ligament, is productive 
of disability compatible with not more than marked limitation 
of motion.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a right ankle disability are not met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in August 2001, March 2006, and April 2006 from VA as well as 
the March 2006 supplemental statement of the case (SSOC) 
issued by the RO met the four notice requirements specified 
in Pelegrini.  Therefore, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's increased rating claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thereafter, 
the veteran's claim was readjudicated in the March 2006 SSOC 
issued by the RO.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, the Board 
finds no defect in notice that results in any prejudice to 
the veteran.  Moreover, the veteran has not shown or alleged 
any prejudice in the content of the notice concerning this 
issue.

The veteran was given information concerning disability 
ratings and assignment of effective dates of payments in 
March 2006 and April 2006 letters from VA.  He has been 
notified of all five elements of a service connection claim, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA employment records, and VA employee 
health as well as outpatient treatment records have been 
obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Multiple VA 
examinations were obtained to evaluate the veteran's service-
connected right ankle disability.  

Finally, the veteran submitted a waiver of agency of original 
jurisdiction in June 2006, for consideration of pertinent 
evidence added to the record after the issuance of the March 
2006 SSOC.  38 C.F.R. § 20.1304 (2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2005).


The Merits of the Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's right ankle disability, classified as status 
post avulsion fracture of left collateral ligament, is rated 
as 20 percent disabling under Diagnostic Code 5271.  The 
current 20 percent rating assigned is the maximum rating 
under Diagnostic Code 5271, which rates limitation of motion 
of the ankle joint as 10 percent when moderate and 20 percent 
when marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  
Normal ranges of motion for an ankle are 0-20 degrees upon 
dorsiflexion and 0-45 degrees upon plantar flexion.  38 
C.F.R. § 4.71a, Plate II.  The December 2005 VA examination 
report listed right ankle range of motion test results as 
normal with dorsiflexion (0-20 degrees) and plantar flexion 
(0-45 degrees).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  A December 2005 VA X-ray report listed a 
finding of well-corticated ossific densities distal to the 
lateral malleolus consistent with known old trauma.  However, 
the veteran already receives a 20 percent evaluation for his 
service-connected right ankle disability based on limitation 
of ankle motion under Diagnostic Code 5271.  All 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 
(1994).  Consequently, a separate, compensable rating under 
Diagnostic Code 5003 is not warranted.  

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In March 2001 and May 2001 VA examination reports, examiners 
detailed that the veteran might lose additional range of 
motion after repetitive use or during flareups.  While 
objective findings of right calf atrophy due to chronic brace 
use, pain, and instability as well as marked tenderness on 
the lateral aspect of the right ankle were noted in the May 
2001 examination report, the examiner also indicated that the 
veteran wore a brace to prevent mediolateral instability and 
had normal strength in all muscle groups of the right lower 
extremity.  However, in the most recent VA examination report 
dated in December 2005, the examiner specifically reported 
that the veteran's range of motion or joint function was not 
additionally limited by pain fatigue, weakness, or a lack of 
endurance following repetitive motion.  It was further noted 
that the veteran had no additional limitation of motion or 
functional impairment during flare-ups as well as no 
functional limitations on standing or walking.  An impression 
of status post avulsion fracture requiring use of daily brace 
was listed in the December 2005 report with noted objective 
findings of tenderness to palpation over lateral aspect of 
ankle, normal gait, normal ankle range of motion, and no 
varus or valgus angulation of the os calcis.  

In the June 2006 hearing transcript, the veteran indicated 
that he moved to a desk job that did not require physical 
labor and was no longer able work in the warehouse or pursue 
other work opportunities requiring physical labor due to his 
service-connected right ankle disability.  A June 2006 letter 
from the veteran's VA employer showed that he was moved from 
a laundry worker position to his current position as Work 
Order Coordinator.  The employer further stated that the 
veteran's current job requires a person to sit at a call desk 
for eight hours a day and that the veteran was determined to 
be a perfect candidate with his limited ability to walk 
around.  However, VA examination reports dated in May 2001 
and December 2005 each indicate that the veteran's right 
ankle disability has no effect on his job performance.  
Competent medical evidence of record does not show that the 
veteran's right ankle disability has affected his ability to 
engage in ordinary activities, including his current 
employment.

After considering the effects of the pain, weakness, fatigue, 
and limitation of function, as described in the records of 
examination and treatment, the disabling effects of the pain 
alone do not meet or more nearly approximate the criteria for 
a rating in excess of 20 percent for the veteran's right 
ankle disability under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Other diagnostic codes for the ankle, which might provide for 
a higher disability rating, are not applicable.  It is 
neither contended nor shown that objective findings for the 
veteran's service-connected right ankle disability include 
ankylosis, malunion of Os calcis or astragalus, or 
astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-
5274 (2005).  Further, diagnostic codes for the foot, which 
might provide for a higher rating, are also not applicable.  
It is neither contended nor shown in competent medical 
evidence of record that the veteran's right ankle disability 
has objective findings of flat foot, claw foot, severe 
malunion or nonunion of the tarsal or metatarsal bones, other 
severe foot injury, or loss of the use of the right foot.  38 
C.F.R. § 4.71a, Diagnostic Codes 5276-5284 (2005).  

Competent medical evidence of record does not show that the 
veteran's right ankle disability warrants the assignment of 
an increased or separate rating under any of the applicable 
diagnostic codes.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5270-5274, 5276-5284 (2005).


ORDER

Entitlement to an increased evaluation for a right ankle 
disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


